                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


    ROBERT WILLIAMS,                                *
                                                    *
                  Plaintiff,                        *
                                                    *
                  v.                                *       Civil Action No. 18-cv-12575-ADB
                                                    *
    MINDY HULL, Chief Medical Examiner,             *
                                                    *
                  Defendant.                        *
                                                    *

                                 MEMORANDUM AND ORDER

BURROUGHS, D.J.

         Pro se plaintiff Robert Williams brings this action under 42 U.S.C. § 1983 (“§ 1983”) in

which he asks that the Court order the Commonwealth’s Chief Medical Examiner, Mindy Hull,

to amend the death certificate of the person of whose death Williams was convicted. Williams

has paid the filing fee. For the reasons set forth below, the Court will direct the plaintiff to show

cause why this action should not be dismissed.

I.       BACKGROUND

         Williams is serving a prison sentence for the 1981 murder of Donald Roberts. See

Commonwealth v. Williams, 503 N.E.2d 1 (Mass. 1987). 1 According to evidence at trial,

Williams and another defendant stabbed Roberts during the robbery of a package store in

Lowell, Massachusetts on March 4, 1981. See id. at 3. The next day, the victim lost

consciousness while in the hospital. See id. He remained unconscious until he died two weeks

later. Id. During the January 1982 criminal trial, the medical examiner testified that Roberts

died as a result of multiple stab wounds that perforated the brain. Id. The same cause of death


1
    The Court takes judicial notice of Commonwealth v. Williams, 503 N.E.2d 1 (Mass. 1987).
appeared on the death certificate, which is dated March 23, 1981. Id.; Compl. Exs. [ECF No. 1-

2] at 2.

           In the present complaint, Williams maintains that “evidence will overwhelmingly

establish that the death certificate is incorrect, in that it states that the victim died from stab

wounds to the skull and brain.” Compl. [ECF No. 1] ¶ 1. He represents that said evidence

establishes that Roberts died because of the gross negligence of physicians who treated Roberts

at the hospital after the assault and robbery. See id. ¶ 10. Williams attaches to the complaint

affidavits, notes, and other documents by doctors and other medical providers who concluded

that Roberts’ immediate cause of death was oxygen deprivation caused by the malpractice of

physicians treating the victim’s wounds. See Compl. Exs.

           Williams asks that the Court “afford” the Commonwealth’s Chief Medical Examiner “an

opportunity to amend the cause of death on the death certificate of Donald E. Roberts.” Compl.

at 11. Williams further requests that “[i]f that does not occur,” the Court order the defendant “to

amend the death certificate to include the true cause of death . . . that Donald E. Roberts died

from severe hypoxia and cardiac arrest.” Id.

I.         DISCUSSION

           Under federal law, the Court is obligated to conduct a preliminary review of a complaint

filed by a prisoner who “seeks redress from a governmental entity or officer or employee of a

governmental entity.” 28 U.S.C. § 1915A(a). The Court may dismiss the compliant sua sponte

if it is frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

           Here, Williams’ complaint is subject to dismissal because it fails to state a claim upon

which relief may be granted. Section 1983 provides a private right of action against a person



                                                    2
acting under state law who has deprived the plaintiff of a right secured by federal law. See 42

U.S.C. § 1983. Williams invokes the Fourteenth Amendment to the United States Constitution.

Compl. ¶ 27. The Court assumes that Williams is referring to the Due Process Clause of the

Fourteenth Amendment. This guarantee of due process “protects persons against deprivations of

life, liberty, or property; and those who seek to invoke its procedural protection must establish

that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005).

        Williams has not alleged facts supporting that he has a life, liberty, or property interest in

the amendment of Roberts’ death certificate. Williams argues that the Fourteenth Amendment

“guarantees Robert Williams, Jr., and all others, that all death certificates must be correct and list

the correct cause of death predicated upon the correct medical reporting and that the result must

be articulated and based upon correct medical testing and results.” Compl. ¶ 27. However, the

cases he cites in support of this conclusion merely illustrate that a death certificate can be

amended in appropriate circumstances. They do not hold that all individuals have a protected

interest in the death certificates of others.

        Further, the Court does not discern any basis for concluding that Williams has a protected

interest in the amendment of Roberts’ death certificate in particular. The fact that the death

certificate identifies a stab wound as the cause of death does not interfere with Williams’ ability

to raise, in the appropriate proceeding, evidence of the physicians’ malpractice. Williams’

widow, who sued the treating physicians for malpractice in September 1981, was apparently

successful in obtaining a favorable ruling from the medical malpractice tribunal, notwithstanding

that the death certificate identified a stab wound to the head as the cause of death. See Williams,

503 N.E.2d at 3–4.




                                                  3
        In addition, amendment of the death certificate to include only the immediate cause of

Roberts’ death would not absolve Williams of criminal liability. In upholding the denial of

Williams’ motion for a new trial to include evidence of the medical malpractice lawsuit, the

Supreme Judicial Court concluded that “a jury would not be warranted in considering evidence

that the victim’s wounds were negligently treated unless there also was evidence that that

treatment was the only cause of the victim’s death.” Id. at 4; see also id. (“We have said that

‘[i]f a person inflicts a wound with a deadly weapon in such manner as to put life in jeopardy,

and death follows as a consequence of this felonious and wicked act, it does not alter its nature or

diminish its criminality to prove that other causes cooperated in producing the fatal result.’”

(alteration in original) (quoting Commonwealth v. Fernette, 500 N.E.2d 1290, 1296 (Mass.

1986)). 2

III.    CONCLUSION

        In accordance with the foregoing, the Court hereby orders:

        (1)    Williams must show cause, within forty-two (42) days of the date of this order,

why this action should not be dismissed for failure to state a claim upon which relief may be

granted. Failure to comply with this order may result in dismissal of this action.

        (2)    The motion for pro bono representation [ECF No. 9] is DENIED.




2
  It is unclear whether Williams is taking the position that death certificate falsely states that
Roberts received a stab wound to the head, or simply that it was the medical malpractice, not the
stab wound to the head, that caused Roberts’ death. See Compl. ¶¶ 1, 16, 19. To the extent
Roberts’ theory is the former, the evidence he has submitted belies that position. Even assuming
that the newly-digitized x-ray of the victim he submitted does not show a stab wound to the head,
see id. ¶¶ 9, 17, the materials from the malpractice case he filed with the complaint indicate that
the surgery during which the malpractice occurred was undertaken to address internal bleeding
caused by the stab wound to the head. See, e.g., Compl. Exs. at 5, 30-31.

                                                 4
       (3)       The motion to serve defendant Mindy Hull by certified mail is DENIED [ECF

No. 10] because that method of service is not authorized by Rule 4 of the Federal Rules of Civil

Procedure.

       (4)       The motion to be supplied with summons [ECF No. 11] is DENIED.

       (5)       The motion for an extension of time to complete service [ECF No. 13] is

DENIED as unnecessary because a summons has not issued pending the Court’s preliminary

review of the action. If the Court later orders that a summons issue, Williams will be afforded

adequate time to complete service.

        SO ORDERED.

April 18, 2019                                              /s/ Allison D. Burroughs
                                                            ALLISON D. BURROUGHS
                                                            DISTRICT JUDGE




                                                 5
